Case 20-71288-pmb Doc 18-3 Filed 11/29/20 Entered 11/29/20 19:13:39   Desc
               Exhibit C Lien Avoidance Calculator Page 1 of 2




              EXHIBIT “C”
                 Lien Avoidance Calculator
                          Case 20-71288-pmb Doc 18-3 Filed 11/29/20 Entered 11/29/20 19:13:39                    Desc
                                         Exhibit C Lien Avoidance Calculator Page 2 of 2


                                                              Lien Avoidance
                                                                 Worksheet
                                  (Assumes Unavoidable Liens Are Allocated In Same Proportion as Ownership)

Name of Debtor                    Ulysses Jefferson Blair, Jr.

Debtor's Percentage Ownership                         100.00%

Total Property Value Is                                 $70,000

Value of Debtor's Interest                              $70,000

Amount of Debtor's Exemption                            $21,500

                                            Name of                                Debtor's Portion
        Unavoidable Liens                  Lienholder              Total Debt          of Debt
1st Mortgage Lien                                                                                 $0
2nd Mortgage Lien                                                                                 $0
3rd Mortgage Lien                                                                                 $0
Ad Valorem Tax Liens                                                                              $0
Other Unavoidable Liens                                                                           $0
    Total Unavoidable Liens                                                     $0                $0

Amount of Debtor's Exemption                                                     0          -$21,500

                                  Remaining Equity                                          $48,500

Avoidable Judicial Liens or                Name of                                     Amount of     Amount of Lien    Net Remaining
Non-Poss, Non-PM Sec. Interest            Lienholder              Lien Amounts       Lien Avoidable  NOT Avoidable         Equity
1st Priority                      Trackfinders Judgment                $1,931,113         $1,882,613        $48,500                $0
2nd Priority                                                                                      $0              $0               $0
3rd Priority                                                                                      $0              $0               $0
4th Priority                                                                                      $0              $0               $0
5th Priority                                                                                      $0              $0               $0
